Title: Enclosure: Robert Brooke to Timothy Pickering, 16 January 1796
From: Brooke, Robert
To: Pickering, Timothy


            
              Sir,
              Richmond January 16th 1796.
            
            I do myself the honor of enclosing to you, a letter from the Vice Consul of the French Republic (resident at Norfolk) complaining of improper purchases making in this State, by the British Consul and his agents; and calling on the Executive of Virginia for their interference to prevent the injury which those operations threaten to the interest of the French Nation.
            If the Subjects of the enclosed memorial have experienced or are deemed to merit the contemplation of the Fœderal Executive, it would be extremely pleasing to that of Virginia, to be immediately informed of the result of such consideration, that they may be enabled to determine whether any and what Agency may, under it, be requisite and necessary on their part; or if governmental interference is proper, whether it ought not to Spring

from the officers of the General revenue, whose action can only be called forth by Fœderal authority.
            Whilst sir, we are ever anxious to do justice to our allies and maintain the national faith, we are equally so to avoid, (in attempting the attainment of those ends) every act which may tend to commit the public peace; and therefore wish to be governed by those rules, with respect to the Acts of foreign nations, which can alone be established by the proper departments of the General Government. And I should be particularly pleased to be informed whether the one stated by Mr Jefferson, in his letter of the 15th of May 1793, to M. Ternant, minister plenipotentiary of France, respecting the purchase of Arms by a French Agent for his nation, is deemed to embrace the cases now stated by Mr Oster; or whether the 24th article of our treaty with France, referred to by him, with the three or four subsequent articles are considered as taking the present subjects of complaint out of that rule. I have the honor to be with the highest respect & esteem your obedt Servant
            
              Rt Brooke
            
          